DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          ROBERT MCQUAIG,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-355

                               [May 23, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case No. 11-5347 CF10A.

   Robert McQuaig, Arcadia, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

MAY and CIKLIN, JJ., concur.
FORST, J., dissents.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.